SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A AMENDMENT NO. 2. FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 DIANA SHIPPINGINC. (Exact name of Issuer as specified in its charter) The Republic of the Marshall Islands n/a (State of incorporation or organization) (IRS Employer Identification No.) Pendelis 16 175 64 Palaio Faliro Athens, Greece (Address of principal executive offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section12(b) and is effective pursuant to General Instruction A.(c), check the following box.ý If this form relates to the registration of a class of securities pursuant to Section12(g) and is effective pursuant to General Instruction A.(d), check the following box.o Securities Act Registration Statement file number to which this form relates: 333-123052 Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, par value $0.01 Preferred Stock Purchase Rights New York Stock Exchange New York Stock Exchange Securities to be registered pursuant to Section12(g) of the Act: None (Title of Class) Explanatory Note This Amendment No. 2 to Form 8-A is being filed by Diana Shipping Inc. (the “Company”) for the purpose of including the Notice of Removal of Rights Agent, the Amendment No. 1 to the Amended and Restated Stockholders Rights Agreement by and among the Company, Computershare Trust Company, N.A., as successor in interest to Computershare Trust Company, Inc. (“Computershare”), and Mellon Investor Services LLC (“Mellon”), the Notice of Appointment of Successor Rights Agent, and the Second Amended and Restated Stockholders Rights Agreement by and between the Company and Mellon as Rights Agent. Item 1.Description of Registrants Securities to be Registered Reference is hereby made to the registration statement on Form 8-A filed with the Securities and Exchange
